UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50956 PHARMA-BIO SERV, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0653570 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Pharma-Bio Serv Building, # 6 Road 696 Dorado, Puerto Rico (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code 787-278-2709 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ The number of shares of the registrant’s common stock outstanding as of June 13, 2013 was 22,664,686. PHARMA-BIO SERV, INC. FORM 10-Q FOR THE QUARTER ENDED APRIL 30, 2013 TABLE OF CONTENTS Page PART I –FINANCIAL INFORMATION Item 1 – Financial Statements Condensed Consolidated Balance Sheets as of April 30, 2013 and October 31, 2012 (unaudited) 3 Condensed Consolidated Statements of Income for the three-month and six-month periods ended April 30, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the three-month and six-month periods ended April 30, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three-month and six-month periods ended April 30, 2013 and 2012 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4 – Controls and Procedures 18 PART II –OTHER INFORMATION Item 1 – Legal Proceedings 19 Item 1A – Risk Factors 19 Item 6 – Exhibits 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PHARMA-BIO SERV, INC. Condensed Consolidated Balance Sheets (Unaudited) April 30,
